Citation Nr: 1030708	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected residuals, left elbow injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 until March 
1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the above-referenced claim.  

In January 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  This development having been accomplished, 
the case is once again before the Board


FINDINGS OF FACT

1.  The objective evidence of record does not show limitation of 
left elbow flexion or extension or forearm pronation or 
supination to a compensable degree.

2.  The 10 percent disability evaluation for his service-
connected left elbow contemplates left elbow pain, impairment 
from arthritis; and some (although noncompensable) limitation of 
motion.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a left elbow 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5206, 5207, 5213 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

By letter dated in August 2003, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  He was also provided with several VA 
examinations (the reports of which have been associated with the 
claims file) and the Board concludes that the examinations were 
thorough and addressed the criteria required to evaluate a claim.  
There is no indication of any additional, relevant records that 
the RO failed to obtain.  Additionally, the Veteran was offered 
the opportunity to testify at a hearing before the Board, but he 
declined. 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, statements regarding 
the severity of the Veteran's symptoms must be viewed in 
conjunction with the objective medical evidence of record and the 
pertinent rating criteria.  

Merits of the Claim

By way of a brief history, the Veteran was granted service 
connection for a left elbow disability in a July 1969 rating 
decision and a noncompensable rating was assigned.  The Veteran 
filed the present claim for an increased disability rating in 
August 2003.  In February 2004 the RO assigned a 10 percent 
disability rating for the Veteran's left elbow.  However, the 
Veteran has continued to assert that his service-connected left 
elbow disability is more severe than what is reflected by the 
currently assigned 10 percent disability rating.  

As noted above, the Veteran's left elbow disability is currently 
rated as 10 percent disabling under Diagnostic Code 5206.  Under 
Diagnostic Code 5206, limitation of flexion of either the major 
or minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees warrants a 
20 percent rating.  Limitation of flexion of the major forearm to 
70 degrees warrants a 30 percent disability rating and a 40 
percent rating is warranted for limitation of flexion of the 
major forearm to 55 degrees.  A maximum 50 percent rating is 
assigned for limitation of flexion of the major forearm to 45 
degrees. 
 
Under Diagnostic Code 5207, limitation of extension of either the 
major or minor forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of either forearm to 75 degrees 
warrants a 20 percent rating.  Limitation of extension of the 
major forearm to 90 degrees warrants a 30 percent disability 
rating.  Limitation of extension of the major forearm to 100 
degrees warrants a 40 percent disability rating and a 50 percent 
disability rating is assigned for limitation of extension to and 
110 degrees.   

Pursuant to Diagnostic Code 5213 for impairment of supination and 
pronation, a 10 percent evaluation is warranted for limitation of 
supination to 30 degrees, and a 20 percent evaluation is 
warranted when pronation is limited beyond the last quarter of 
the arc and the hand does not approach full pronation.   

Normal range of elbow motion is from 0 degrees of full extension 
to 145 degrees of flexion, with 0 to 80 degrees of forearm 
pronation and 0 to 85 degrees of forearm supination.  38 C.F.R. § 
4.71 Plate I.

The claims file reflects that the Veteran underwent a VA 
examination in September 2003 to assess the severity of his left 
elbow disability.  At that time, the Veteran reported 
experiencing constant pain but he denied any incapacitation as a 
result of his left elbow disability.  The Veteran was not noted 
to receive any treatment for his disability or to have any 
prosthetic implants of the joint.  The functional impairment was 
noted to be loss of strength and the Veteran reported that he had 
not missed any time from work due to his disability.  On the 
physical examination the Veteran was noted to be left handed.  
The general appearance of the left elbow was noted to be abnormal 
on the left side with findings of a bony protuberance at 
olecranon.  The range of motion of the left elbow was as follows:  
flexion was 145 degrees; extension was 5 degrees; supination was 
60 degrees; and pronation was 80 degrees.  The examiner added 
that range of motion of the left elbow was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Associated X-rays of the left elbow showed 
degenerative arthritic changes.  The examiner determined that the 
Veteran's left elbow disability effected his usual occupation in 
that he could only lift 30 to 35 pounds.

The Veteran's VA outpatient treatment records also show periodic 
reports of left elbow pain, although it is noted that the Veteran 
has only sporadically sought treatment for his left elbow during 
the course of his appeal.  In a February 2003 treatment record, 
it was noted that the range of motion of the Veteran's left elbow 
was from 2 to 120 degrees with minimal crepitus and no pain.  At 
that time, the Veteran also reported having pain in the morning 
and locking of the elbow.  X-rays of the elbow in 2005 show 
degenerative joint disease, and there are occasional complaints 
of elbow pain.  However, aside from the VA examination reports, 
there are no additional range of motion findings in the remaining 
VA treatment records.

In March 2009, the Veteran underwent a VA joints examination, at 
which time the claims file was reviewed.  The Veteran reported 
chronic stiffness in his elbow, which he stated was worse when he 
first arose in the morning.  He reported having generalized pain 
to the site with any type of usage and a reduced range of motion.  
The Veteran denied any swelling of his elbow, but reported that 
he had a locking sensation to the elbow in the 90 degree position 
every other day.  No instability of the elbow joint was reported.  
He also reported a general aching and pain in the entire joint, 
which he described as progressive and constant.  He was reported 
using pain medication that was prescribed for his back to treat 
his elbow symptomatology, as needed, and he did not report using 
any assistive devices.  The Veteran reported that he retired from 
his work as an electrician six years prior and it was noted that 
he was able to be employed with his disability.  Physical 
examination of the left elbow revealed warm, dry skin, with good 
color.  No swelling was noted and the Veteran's pulses were 
palpable.  The range of motion of the fingers and wrist were 
normal.  Range of motion of the left elbow was reported as 
follows:  flexion was 120 degrees; and extension was 28 degrees.  
Active range of motion was tested on three occasions, without 
change.  The Veteran reported pain at the end of the ranges of 
motion, particularly the last 5 degrees of the range of motion 
for both extension and flexion.  Supination and pronation were 
reported to range from 0 to 90 degrees.  No atrophy or 
generalized weakness was noted.  The associated X-ray revealed a 
spur in the left elbow with degenerative joint disease.  The 
diagnosis was left elbow degenerative joint disease with spur and 
limitation as reported.

In examining the in evidence in this case in light of all 
relevant laws, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
service-connected left elbow.  The Board has reviewed all of the 
evidence, to include the Veteran's statements, and determines 
that the Veteran's left-elbow disability does not more closely 
approximate the criteria for the next-higher 20 percent 
disability rating under Diagnostic Code 5206.  In this regard, 
the objective medical evidence, to include the September 2003 and 
March 2009 VA examinations and the VA outpatient treatment 
records, does not show that the Veteran's left elbow flexion was 
limited to 90 degrees or that his extension was limited to 75 
degrees so as to warrant a higher rating under this diagnostic 
code.  Indeed, a review of the Veteran's left elbow and forearm 
range of motion studies recorded during the instant rating period 
fails to reveal any compensable limitation of flexion, extension, 
supination, or pronation.  Thus, a rating in excess of 10 percent 
is not available pursuant to Diagnostic Codes 5206, 5207, 5213.

Additionally, the Veteran does not have a diagnosis of ankylosis 
of the elbow, non-union of the radius, or non-union of the ulna 
which might warrant additional disability ratings under 
Diagnostic Codes 5205, 5210, and 5212.

Indeed, the Veteran's current 10 percent evaluation contemplates 
his reports of constant pain, impairment from arthritis, and some 
(although noncompensable) limitation of motion.  With regard to 
the issue of whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board concludes that the Veteran's 
current left elbow disability evaluation contemplates his current 
functional impairment.  At his March 2009 VA examination, the 
Veteran reported having constant left elbow pain and having a 
"locking sensation" of the elbow at 90 degrees every other day.  
However, the Veteran reported that he was able to work with the 
disability in his previous employment as an electrician and that 
there were no limitations in his activities of daily living.  
Moreover, the March 2009 examiner tested the range of motion of 
the left elbow on three separate occasions, with each test 
revealing flexion to 120 degrees and extension to 28 degrees, 
with pain reported only at the last 5 degrees of flexion and 
extension.  No comments were made by the examiner to suggest that 
the Veteran's left elbow was further limited by fatigue, 
weakness, lack of endurance, and incoordination on repetitive 
use.  Thus, the objective medical evidence does not show that the 
Veteran's range of motion is limited to a compensable degree.  
The Board acknowledges, and the record reflects, that the 
Veteran's left elbow is painful on use.  However, the Board 
reiterates that the Veteran's current disability rating is 
assigned based on his functional impairment that contemplates 
pain and concludes that the evidence of record does not support 
the assignment of a higher rating on this basis.
 
Thus, the preponderance of the evidence of record fails to 
provide a basis for granting a disability evaluation in excess of 
10 percent for the Veteran's left elbow disability. 

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's statements reporting his pain, stiffness, and locking 
sensation of his left elbow and his belief that his disability 
warrants the assignment of a higher disability rating.  The 
Veteran is competent to report his elbow symptomatology; however, 
as discussed above, the objective evidence of record fails to 
reflect range of motion limitations necessary for awarding a 
higher rating.  Moreover, the Veteran's current 10 percent 
disability rating contemplates his reported pain, stiffness, and 
locking, as all of his range of motion studies fail to reveal an 
objective basis for rewarding a compensable evaluation.  

The Board has also considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable specified periods on 
appeal during which the Veteran's service-connected left elbow 
warranted a disability rating higher than the currently assigned 
10 percent evaluation.

In addition, the Veteran's disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular disability rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  In the present case, the current Diagnostic Code 
adequately contemplates the current manifestations of the 
Veteran's left elbow disability as there is no evidence of 
unusual factors such as marked interference with employment or 
frequent hospitalizations.  As discussed above, the Veteran 
reported that he was able to work with left elbow condition and 
the claims file reveals only limited treatment for the 
disability.  Therefore, referral for the assignment of an extra-
schedular disability rating is not warranted.

In conclusion, the Board finds that the criteria for a disability 
rating in excess of 10 percent disabling for a left elbow 
disability have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for a left elbow disability is 
denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


